DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/22/2022 has been entered.
This office Action is in response to the RCE filed on 07/22/2022. As per instant Amendment, claims 1, 8 and 15 have been amended; Claims 1, 8 and 15 are independent Claims; Claims 1-20 have been examined and are pending. This Office Action is made Non-Final.
Response to Arguments
Applicants’ arguments with respect to claims 1 -20 have been considered but are moot in view of the new ground(s) of rejection.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (313) 446-6644 to schedule an interview.

Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10. 	Claims 1-3 and 7 are rejected under35 U.S.C.112(b) or35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
• Regarding claim 1; Claim 1 is found indefinite because the claim recites both method (i.e., “receiving …,” “determining …,” and “returning…”) and device/system (i.e., the model [] configured to generate…).  A claim is considered indefinite under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, if it does not reasonably apprise those skilled in the art of its scope. See MPEP 2173.05(p) and IPXL Holdings, 430 F.3d at 1384; See also In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303 (Fed. Cir. 2011) and Ex Parte Lyell, 17 USPQ2d 1548 (BPAI 1990) at 1550-51.") for details.
Regarding claims 2-3 and 7; Claims 2-3 and 7 are directed to a method claim (i.e., dependent on method claim: claim 1), but recites a device/system embodiment (i.e., “the model is configured to synthesize …” recited in claim 2; “the model is configured to access …” recited in claim 3; the model is configured to generate…” recited in claim 7). It’s suggested that the claim be further amended to properly recite active steps of the claimed method (e.g., synthesizing, by the model, …).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al. (“Brandwine,” US 20190332786, published on 10/31/2019) in view of Lili Mou et al. (Sequence to Backward and Forward Sequences: A Content-Introducing Approach to Generative Short-Text Conversation; published on 07/04/2016)

Regarding Claim 1;
	
Brandwine discloses a computer-implemented method comprising:
receiving, by a computer system, a query intended for a targeted database (par 0018; fig. 1; a service computer system configured to receive request; par 0020;  for example, the unauthorized access include a query, from the requestor, for all the credit card numbers included in a database); 
determining, by the computer system, that the query is from an unauthorized user (0045; fig. 6; the breach detected due to an unauthorized user; par 0050; upon receiving the request, a breach detection system determine if the requested access resulting from the request is unauthorized); and 
returning, by the computer system (par 0018; a service computer system configured to receive request and return data in response to received requests), 
a response, to the unauthorized user, generated by a model, the response being dynamically generated to fulfill the query (par 0018; fig.6;  return data in response to received requests; par 0025; providing specious data in response to an unauthorized request to access data [] the data vending system receive requests for data and provide data in response to the requests. The data vended by the data vending system may be retrieved from an associated data store or dynamically generated, for example, in response to the request; par 0035; the requestor may be an attacker), 
the model being a generative model configured to generate responses consistent with any previous responses returned to the unauthorized user (par 0019; fig. 1; the specious data generation entity comprise various computing resources configured to generate and determine specious data in response to a detected breach; par 0033; the specious data generation entity use the state information to return in response to the request the same specious address information [] to identify particular specious data that was returned in response to a previous request, thereby enabling the service computer system to provide data that is consistent with specious data that was previously provided). 
Brandwine discloses all the limitations as recited above, but do not explicitly disclose the generative model having been trained on a plurality of queries for the targeted database and respective anonymized responses from the targeted database, personally identifiable information having been removed from the respective anonymized responses.  
However, in an analogous art, Lili Mou discloses Generative Short-Text Conversation system/method that includes:
the generative model having been trained on a plurality of queries for the targeted database and respective anonymized responses from the targeted database, personally identifiable information having been removed from the respective anonymized responses (Lili Mou: page 3, fig. 1; generative dialogue systems; page 7, table 2; generated replies. Predicted keywords are in bold. Li is a Chinese actress; we anonymized her first name; page 9; different keyword prediction techniques (e.g., neural sentence models) to improve the performance; the proposed model can also be extended to other applications like generative question answering, where the answer may be given by searching an external database or knowledge base).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lili Mou with the method/system of Brandwine to include the generative model having been trained on a plurality of queries for the targeted database and respective anonymized responses from the targeted database, personally identifiable information having been removed from the respective anonymized responses. One would have been motivated to predict a noun as a keyword, reflecting the main gist of the reply. We then propose seq2BF, a “sequence to backward and forward sequences” model, which generates a reply containing the given keyword (Lili Mou: abstract).


Regarding Claim 3;
The combination of Brandwine and Lili Mou disclose the computer-implemented method of claim 1, 
Brandwine discloses wherein the model is configured to access a record (Brandwine: par 0025; the service computer system used to store data pertaining to a plurality of customers and the data; par 0020; the unauthorized access include a query, from the requestor, for all the credit card numbers included in a database maintained by the service computer system), the record comprising any previous queries associated with the unauthorized user and the any previous responses returned to the unauthorized user (Brandwine: par 0020; fig. 1; the unauthorized access include a query; par 0015; a previous submitted query used to determine a type of specious data to be provided in response to the specious query; par 0018; the interface may receive requests and return data from the data store in response to the request; par 0033; to identify particular specious data that was returned in response to a previous request. thereby enabling the service computer system to provide data that is, in some or all respects, consistent with specious data that was previously provided). 
Lili Mou further discloses historical record (Lili Mou: page 6; While the agreement is comparable to previous results).  
One would have been motivated to predict a noun as a keyword, reflecting the main gist of the reply. We then propose seq2BF, a “sequence to backward and forward sequences” model, which generates a reply containing the given keyword (Lili Mou: abstract).

Regarding Claim 4; 
The combination of Brandwine and Lili Mou disclose the computer-implemented method of claim 1, 
Brandwine further discloses wherein generate the responses consistent with the any previous responses returned to the unauthorized user comprises ensuring that data generated in the response is not in conflict with previous data of the any previous responses (Brandwine: par 0032; the specious data generation entity to generate specious data. The specious data provided in a response to a request; par 0033; the specious data generation entity generate the requested address information according to a grammar and records state information [] the state information include any information useable to identify particular specious data that was returned in response to a previous request, thereby enabling the service computer system to provide data that is, in some or all respects, consistent (i.e., not conflicting) with specious data that was previously provided).  

Regarding Claim 5; 
The combination of Brandwine and Lili Mou disclose the computer-implemented method of claim 1, 
Brandwine further discloses wherein the response to the unauthorized user is generated by the model based on any previous queries received from the unauthorized user (Brandwine: par 0015; a previous submitted query used to determine a type of specious data to be provided in response to the specious query; par 0031; the breach detection system detects a data breach. While actively determining how to stop the breach and terminate an attacker's access, specious data generation may be performed; par 0032; the specious data generation entity may cause the specious data generation entity to generate specious data. The specious data provided in a response to a request; 0033; the state information may include any information useable to identify particular specious data that was returned in response to a previous request; par 0035; the requestor may be an attacker). 

Regarding Claim 6; 
The combination of Brandwine and Lili Mou disclose the computer-implemented method of claim 1, 
Brandwine further discloses wherein the query and the response returned are stored in a record associated with the unauthorized user (Brandwine: par 0018; the interface may receive requests and return data from the data store in response to the request; par 0033; the breach detection system, maintains state information corresponding to the specious data provided in the response; par 0035; the requestor may be an attacker).
Lili Mou further discloses historical record (Lili Mou: page 6; While the agreement is comparable to previous results).  
One would have been motivated to predict a noun as a keyword, reflecting the main gist of the reply. We then propose seq2BF, a “sequence to backward and forward sequences” model, which generates a reply containing the given keyword (Lili Mou: abstract).


Regarding Claim 7; 
The combination of Brandwine and Lili Mou disclose the computer-implemented method of claim 1, 
Brandwine further discloses wherein the targeted database contains sensitive information (Brandwine: par 0020; the unauthorized access include a query, from the requestor, for all the credit card numbers included in a database maintained by the service computer system; par 0035; the requestor may be an attacker), the model being configured to generate data excluding the sensitive information (Brandwine: par 0018; a service computer system configured to receive request and return data in response to received requests; par 0032; the specious data generation entity to generate specious data. The specious data provided in a response to a request; par 0014; the specious data may appear to the attacker as customer data, but may in fact be fake data).

Regarding Claim 8;
This Claim recites a system that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1. 
 
Regarding Claim 10;
This Claim recites a system that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 11;
This Claim recites a system that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 12;
This Claim recites a system that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Regarding Claim 13;
This Claim recites a system that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 14;
This Claim recites a system that perform the same steps as method of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  

Regarding Claim 15;
This Claim recites a computer program product that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  
Regarding Claim 17;
This Claim recites a computer program product that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 18;
This Claim recites a computer program product that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 19;
This Claim recites a computer program product that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Regarding Claim 20;
This Claim recites a computer program product that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  



Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being patentable over Brandwine et al. (US 20190332786) in view of Lili Mou et al. (Sequence to Backward and Forward Sequences: A Content-Introducing Approach to Generative Short-Text Conversation) and further in view of Portman et al. (“Portman,” US 20040166832, published 08/26/2004)


Regarding Claim 2; 

The combination of Brandwine and Lili Mou disclose the computer-implemented method of claim 1, 
Brandwine further discloses wherein the model is configured to the response that is consistent with data in a genuine response from the targeted database (Brandwine: par 0019; the specious data generation entity comprise various computing resources configured to generate and determine specious data in response to a detected breach; par 0033; the specious data generation entity use the state information to return in response to the request [] thereby enabling the service computer system to provide data that is consistent with specious data that was previously provided). 
Brandwine discloses configured to the response that is consistent with data in a genuine response from the targeted database as recited above, but do not explicitly disclose synthesize data in the response in a format. 
However, in an analogous art, Portman discloses multi-modal messaging system/method that includes:
synthesize data in the response in a format (Portman: par 0057; the multi-modal messaging system could restrict access [] indicating the restriction of access to unauthorized users; par 0052; after the unified message is created, a transcoding application used to format the unified message into a format that is suitable for the wireless terminal [] the transcoding application use a voice synthesis application to convert the speech-based response into a format suitable for the wireless terminal).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Portman with the method/system of Brandwine and Lili Mou to include synthesize data in the response in a format. One would have been motivated to determine the identity of the person for whom information has been requested and to determine how to contact the subscriber terminal (Portman: abstract). 

Regarding Claim 9;
This Claim recites a system that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Regarding Claim 16;
This Claim recites a computer program product that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W./Examiner, Art Unit 2439   



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439